Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2021 has been entered.

Response to Amendment
The amendment filed October 7, 2021 has been entered.  Claims 1, 4, 8-9, 11, 14-15, 18 and 20 have been amended.  Claims 5-6, 13 and 19 are canceled.  Currently, claims 1-4, 7-12, 14-18 and 20 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed October 7, 2021, with respect to the rejection(s) of claim(s) 1-4, 7-12, 14-18 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Farr et al. (US PG Pub 2016/0296749).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-12, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farr et al. (US PG Pub 2016/0296749) in view of Shan et al. (US PG Pub 2016/0287862) and Walsh et al. (US PG Pub 2011/0220408).
Regarding claims 1-4, 7, 9-12, 15-18, Farr et al. discloses an implantable lead comprising: a plurality of conductive wires 191-194 (fig. 7); and an electrical connector 50 comprising a plurality of first hypotubes 73-76, a plurality of second hypotubes 72 (fig. 2b) and a plurality of electrical contacts 64-66 on an outer surface of the electrical connector (fig. 2a), the electrical connector configured to be .

Claims 8, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farr et al. (US PG Pub 2016/0296749) in view of Shan et al. (US PG Pub 2016/0287862) and Walsh et al. (US PG Pub 2011/0220408) as applied to claims 1-4, 7, 9-12, 15-18 above, and further in view of Muench (US Pat 3,769,984).
Regarding claims 8, 14, 20, Farr et al. does not expressly disclose the at least one conductive wire is a single-stranded or multi-stranded conductive wire such that the conductive wire has a diameter 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/ERICA S LEE/Primary Examiner, Art Unit 3792